Citation Nr: 1416385	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-46 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to July 1979, with subsequent service in the Naval Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision, which continued a 20 percent rating for service-connected lumbosacral strain with DJD, and a September 2010 rating decision which denied the claims of service connection for bilateral knee disability and cervical spine disability.  As to the matter of an increased rating for lumbosacral strain, the Veteran submitted a notice of disagreement in August 2009.  A statement of the case (SOC) was issued in October 2009 and a substantive appeal was received in December 2009.  As to the matters of service connection for bilateral knee and cervical spine disabilities, the Veteran submitted a notice of disagreement in December 2010.  A SOC was issued in December 2010 and a substantive appeal was received in January 2011.

The Board notes that the Veteran initiated an appeal from a June 2012 rating decision as to the matters of service connection for depression and bilateral leg disability.  In February 2013, a SOC was issued.  However, there is no indication that the Veteran perfected his appeal with regard to these issues by submitting a VA Form 9.  Notably, the Veteran's representative submitted VA Form 646 in August 2013 and these matters were specifically crossed out.  Accordingly, the Board finds that the matters of service connection for depression and bilateral leg disability are not on appeal before the Board and will thus not be addressed herein.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for cervical spine disability and bilateral knee disability.  In part, he is advancing a secondary theory of entitlement as to these claims.  He was afforded a VA examination in June 2010.  On examination, mild degenerative disc disease and DJD of the cervical spine and bilateral knee strain with mild DJD left knee were diagnosed.  The examiner opined that such disabilities are less likely than not caused by or a result of service-connected lumbosacral strain, as there was "no apparent nexus between his service connected lumbar strain 30 years ago and his current neck DJD, mild knee DJD."  The Board is unable to conclude that these reports are adequate for informed appellate review, as the examiner did not address the question of whether the Veteran's cervical spine and bilateral knee disabilities were aggravated (i.e., permanently increased in severity) beyond the natural progression due to his service-connected lumbosacral strain, and did not provide a detailed rationale as to why it was less likely than not that cervical spine and bilateral knee disabilities were caused by service-connected lumbosacral strain.

Therefore, the Board finds that obtaining additional VA medical opinions  which are clearly based on full consideration of the Veteran's documented medical history and assertions and which are supported by a clearly stated rationale, are needed in order to more fully address the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the claim for an increased rating for lumbosacral strain with DJD, the Veteran was last afforded a VA examination to assess the current severity of this disability in May 2012.  Since then, his representative submitted a statement suggesting that the Veteran's disability picture has worsened.  Specifically, the representative stated, "The Veteran's conditions...have deteriorated to the point that he can only walk short distances and cannot stand more than a 'matter of minutes.'"  Given the suggestion of an increase in severity of the Veteran's lumbosacral strain, a contemporaneous examination to assess the current severity of this disability is warranted.  

In addition, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) since May 2012.

2.  After completion of the above to the extent possible, the Veteran should be scheduled for appropriate VA examinations to determine the nature, extent and etiology of any current cervical spine and bilateral knee disabilities.  The claims files must be made available to the examiner(s) for review in connection with the examinations.  The examiner(s) should report all current cervical spine and bilateral knee disabilities diagnosed on examination.  

As to each current diagnosed cervical spine disability, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine disability is proximately due to or the result of his service-connected lumbosacral strain with DJD?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical spine disability has been aggravated by his service-connected lumbosacral strain with DJD?  The term "aggravation" is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

As to each current diagnosed bilateral knee disability, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral knee disability is proximately due to or the result of his service-connected lumbosacral strain with DJD?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral knee disability has been aggravated by his service-connected lumbosacral strain with DJD?  The term "aggravation" is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale. 

3.  The Veteran should also be scheduled for an appropriate VA examination to determine the severity of his service-connected lumbosacral strain with DJD.  It is imperative that the claims folder be reviewed in conjunction with the examination. 

Examination findings should be reported to allow for application of VA rating criteria, to include range of motion of the back as well as any additional functional loss due to pain, weakness, fatigue and incoordination.

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental SOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


